              Case 1:20-cv-11663-IT Document 26 Filed 06/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

RAMESH SESHAN,                                       )
                                                     )
       Petitioner,                                   )
                                                     )
         v.                                          )       Civil Action No. 20-CV-11663-IT
                                                     )
WARDEN A. BONCHER,                                   )
                                                     )
         Respondent.                                 )
                                                     )

                         AMENDED CERTIFICATE OF SERVICE

       The Respondent, A. Boncher, Warden of Federal Medical Center, Devens, Massachusetts

(“Respondent”), by his attorney, Nathaniel R. Mendell, Acting United States Attorney for the

District of Massachusetts, respectfully files an amended certificate of service for his Motion to

Dismiss, or in the alternative, for Summary Judgment and Memorandum in Support, filed on

February 26, 2021 (“Motion”). Dkts. 23 & 24. On February 26, 2021, the undersigned counsel

sent an email to the assigned legal assistant, asking her to serve a filed copy of the Motion on the

pro se petitioner. The legal assistant responded in the affirmative to the request, and the

undersigned had no reason to believe that the task had not been completed. On June 8, 2021, the

Petitioner filed a Motion for Summary Judgment, asserting that the Respondent had not responded

to the Petition. Dkt. 25. On June 8, 2021, the undersigned inquired of the legal assistant as to

whether service had been completed and, on June 9, 2021, learned that no record could be found

of service of the Motion on the Petitioner. Undersigned counsel apologizes for the inadvertent

error and immediately sought to correct it. On June 9, 2021, a copy of the Motion (Dkts. 23, 24,

24-1, 24-2, & 24-3) was sent to the Petitioner at the following address:
           Case 1:20-cv-11663-IT Document 26 Filed 06/09/21 Page 2 of 2




Ramesh Seshan
#92228-054
FMC Devens
Inmate Mail/Parcels
P.O. BOX 879
AYER, MA 01432



                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                       By:    /s/ Erin E. Brizius
                                              Erin E. Brizius
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3398
Dated: June 9, 2021                           Erin.E.Brizius2@usdoj.gov



                              CERTIFICATE OF SERVICE

        I hereby certify that on the date of filing, this document was mailed to the pro se
petitioner at the following address:

Ramesh Seshan
#92228-054
FMC Devens
Inmate Mail/Parcels
P.O. BOX 879
AYER, MA 01432

                                               /s/Erin E. Brizius
                                               Erin E. Brizius
 Dated: June 9, 2021                           Assistant United States Attorney
